In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Gavrin, J.), dated October 23, 2002, as, upon granting his motion, in effect, for leave to reargue, adhered to a prior determination of the same court dated August 13, 2002, which, inter alia, directed him to pay maintenance in the amount of $325 bi-weekly to the defendant for a period of 15 years commencing August 13, 2002, and thereafter to pay the defendant maintenance in the amount of $175 bi-weekly until the death of either party or the defendant’s remarriage.
Ordered that the order is modified, on the facts and as a matter of discretion, by deleting the provision thereof, which upon reargument, adhered to the prior determination, and substituting therefor a provision, upon reargument, directing the plaintiff to pay maintenance in the amount of $325 bi-weekly to the defendant for a period of five years commencing August 13, 2002, and thereafter to pay the defendant maintenance in the amount of $175 bi-weekly for a period of five years, and otherwise adhering to the prior determination; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff.
Under the circumstances of this case, considering, inter alia, the length of the parties’ marriage, the parties’ respective ages, and the defendant’s failure to demonstrate that she is unemployable, the Supreme Court’s maintenance award was inappropriate to the extent indicated (see Domestic Relations Law § 236 [B] [6] [a]).
The plaintiff’s remaining contentions are without merit. Smith, J.P., Goldstein, H. Miller and Townes, JJ., concur.